Opinion filed April 23, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-21-00003-CV
                                   __________

 IN THE INTEREST OF J.M.G., J.R.G., AND J.K.G., CHILDREN


                     On Appeal from the 326th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 47383-C


                      MEMORANDUM OPINION
       Appellant, Whitney Di Anne Marquez, filed a notice of appeal from an order
relating to child support. When the appeal was docketed in this court on January 11,
2021, the clerk of this court requested that Appellant forward the $205 filing fee or
a statement of inability to afford the payment of court costs, along with a docketing
statement, to this court on or before January 22, 2021. We notified Appellant by
letters dated February 1, 2021; February 23, 2021; and March 23, 2021, that these
items were past due. In the March 23 letter, we directed Appellant to pay the $205
filing fee or file a statement of inability to afford the payment of court costs on or
before April 7, 2021, and we informed Appellant that her failure to do so “may
result in dismissal of the case.” As of this date, we have not received the filing fee,
a statement of inability to afford the payment of court costs, or a docketing statement.
Furthermore, we have not received any other response from Appellant to the above
letters.
       Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                      PER CURIAM


April 23, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2